AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Western District of Pennsylvania

United States of America
V.

REBECCA OWENS Case No. 20-568

Nee ee ee ee ee

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of May 17, 2019 through May 18, 2019 in the county of Allegheny in the

 

 

Western District of Pennsylvania , the defendant(s) violated:

Code Section Offense Description

18 U.S.C. §§ 2251(a) and (e) Production and attempted production of materia! depicting the sexual
exploitation of a minor

18 U.S.C. § 2252(a)(2)
Knowing distribution of a visual depiction of a minor using any means and
facility of interstate and foreign commerce,.namely, a computer and the
Internet, the production of which visual depiction involved the use of a minor
engaging in sexually explicit conduct, and that depicted a minor engaging in

sexually explicit conduct
This criminal complaint is based on these facts:

See attached affidavit.

M Continued on the attached sheet. . A
. . a“ ‘
aon

yf Go
f LEE —

£

 

fi Complainant's signature

GREGG FRANKHOUSER, Special Agent FBI

 

Printed name and title

Sworn to before me and signed in my presence.

rae

 

oh a a - a f
Bf p3 fs oF) o ay ”
Date: ié@ 3 fs AU ame” we fir te Aah

 

a

Thiee’ s at Al

i

City and state: Pittsburgh, Pennsylvania MAUREEN P. KELLY, U.S. Magistate Judge

 

Printed name and title
